--------------------------------------------------------------------------------

Exhibit 10.5


Execution Version


FIRST AMENDMENT TO SECURITY DEPOSIT AGREEMENT


This FIRST AMENDMENT TO SECURITY DEPOSIT AGREEMENT (this “Amendment”) is entered
into, as of June 19, 2009, by Cheniere LNG Holdings, LLC, a Delaware limited
liability company (“Holdings”), The Bank Of New York Mellon, a New York banking
corporation, in its capacity as agent, bank and securities intermediary for the
secured parties (in such capacity, the “Depositary Agent”) and The Bank Of New
York Mellon, a New York banking corporation, as collateral agent (in such
capacity and together with its successors, the “Collateral Agent”).  All
capitalized terms used in this Amendment and not otherwise defined herein have
the meanings ascribed to such terms in the Depositary Agreement and the Credit
Agreement (as each term is defined below).


Preliminary Statements


A.            Holdings has entered into that certain Security Deposit Agreement,
dated as of August 15, 2008, by and among Holdings, the Depositary Agent and the
Collateral Agent (as amended, restated, supplemented or otherwise modified from
time to time, the “Depositary Agreement”);

 
B.             Holdings has entered into that certain Credit Agreement, dated as
of August 15, 2008, by and among Cheniere Common Units Holding, LLC (the
“Borrower”), the Administrative Agent, certain affiliates of the Borrower
signatory thereto and the lenders from time to time party thereto (the
“Lenders”) (as amended by that certain First Amendment to Credit Agreement,
dated as of September 15, 2008, Second Amendment to Credit Agreement, dated as
of December 31, 2008, Third Amendment to Credit Agreement, dated as of April 3,
2009, Fourth Amendment to Credit Agreement, dated as of April 9, 2009, Amendment
No. Four-A to Credit Agreement, dated as of April 27, 2009, and Amendment No.
Four-B to Credit Agreement, dated as of April 28, 2009, as further amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”);


C.             Holdings has requested that the Depositary Agreement be amended
as herein set forth; and


D.             Subject to certain conditions as set forth herein, the Depositary
Agent, the Collateral Agent and the Lenders party hereto are willing to agree to
such amendments relating to the Depositary Agreement.


NOW THEREFORE, in consideration of the premises and the agreements, other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Holdings, the Depositary Agent, the Collateral Agent and the
Required Lenders, hereby agree as follows:


1.
Amendments to Section 1.1 (Definitions).  Section 1.1 of the Depositary
Agreement is hereby amended by adding the following new definition in proper
alphabetical sequence:

 
 
1

--------------------------------------------------------------------------------

 
 
“First Amendment” shall mean that certain First Amendment to Depositary
Agreement, dated as of June 19, 2009, among Holdings, the Depositary Agent, the
Collateral Agent and the Required Lenders.


2.
Amendments to Section 3.1(b) (Disbursements from the TUA Reserve
Account).  Section 3.1(b) of the Depositary Agreement is hereby amended by
deleting clause (ii) thereof in its entirety and replacing it with the following
new clause (ii):



“(ii)          At any time following the first date that the first full monthly
payment under the Chevron TUA has been received, funds in the Account in excess
of the amount required to make the next three monthly payments under the CMI TUA
may be disbursed from the Account to pay distributions to Holdings or another
Loan Party; provided that (i) no Event of Default has occurred and is continuing
and (ii)(A) each time a disbursement from the Account is made pursuant to this
Section 3.1(b)(ii), a duly completed and executed Withdrawal Certificate and
Financial Officer’s Certificate has been delivered certifying that (1) no Event
of Default has occurred and is continuing, (2) Section 4.08 of the Sabine
Indenture does not prohibit the making of distributions by Sabine, (3) such
Financial Officer has no knowledge of any circumstance or event that could
reasonably be expected to cause Sabine not to be able to make a distribution
during the calendar quarter immediately following the delivery of such
certificate and (4) such Financial Officer has no knowledge of any circumstance
or event that could reasonably be expected to cause CQP not to make a
distribution during such following calendar quarter at least equal to the 42.5
cents per share on all common, subordinated and general partner units
outstanding; and (B) in addition to the requirements of clause (ii)(A) of this
proviso, each time a disbursement from the Account is made pursuant to this
Section 3.1(b)(ii) on or prior to the release of the Distribution Funds (defined
below) a duly completed and executed Withdrawal Certificate and Financial
Officer’s Certificate has been delivered certifying that CQP has funds on
deposit in the Distribution Reserve Account in an amount not less than
$34,800,000 (the “Distribution Funds”), and that the Distribution Funds will be
released and distributed to the TUA Reserve Account on or prior to August 14,
2009.”.


3.
Representations and Warranties.  Holdings hereby represents and warrants to the
Collateral Agent, the Depositary Agent, and the Lenders (which representations
and warranties shall survive the execution and delivery of this Amendment), as
follows:



 
(a)
Absence of Defaults.  No event has occurred and is continuing or will result
from the consummation of the transactions contemplated by this Amendment that
would constitute a Default or Event of Default after giving effect to this
Amendment.


 
2

--------------------------------------------------------------------------------

 

 
(b)
Enforceability.  This Amendment has been duly executed and delivered by Holdings
and constitutes a legal, valid and binding obligation of Holdings enforceable
against Holdings in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.



 
(c)
Authorization, No Conflicts.  The execution, delivery and performance of this
Amendment by Holdings (i) has been duly authorized by all requisite
organizational action of Holdings and (ii) will not (A) violate (1) any
provision of law, statute, rule or regulation, or of the certificate or articles
of incorporation or other constitutive documents or by-laws of Holdings, (2) any
order of any Governmental Authority or arbitrator or (3) any provision of any
indenture, agreement or other instrument to which Holdings is a party or by
which it or any of its property is or may be bound, (B) be in conflict with,
result in a breach of or constitute (alone or with notice or lapse of time or
both) a default under, or give rise to any right to accelerate or to require the
prepayment, repurchase or redemption of any obligation under any such indenture,
agreement or other instrument or (C) result in the creation or imposition of any
Lien upon or with respect to any property or assets now owned or hereafter
acquired by Holdings (other than Liens created under the Security Documents).



4.
Effectiveness.  The effectiveness of this Amendment is subject to the
satisfaction of each the following conditions precedent:



 
(a)
Execution.  The Collateral Agent shall have received duly executed and delivered
counterparts of this Amendment that, when taken together, bear the signatures of
Holdings, the Required Lenders, the Depositary Agent and the Collateral Agent.



 
(b)
Representations and Warranties.  The representations and warranties contained
herein shall be true and correct in all respects.



 
(c)
Necessary Consents.  Holdings shall have obtained all material consents
necessary or advisable in connection with the transactions contemplated by this
Amendment.



 
(d)
Fees.  All fees and expense reimbursements payable by Holdings to the Collateral
Agent and the Lenders for which invoices have been presented shall have been
paid in full.



Notwithstanding anything to the contrary in this Amendment, each Lender by
delivering its signature page to this Amendment shall be deemed to have
acknowledged receipt of and consented to and approved the Amendment and each
other document required to be approved by any Agent or any Lender, as
applicable, on the date such Lender delivers its signature to this Amendment and
the Collateral Agent shall be entitled to rely on such confirmation.


5.
Reference to and Effect Upon the Loan Documents.


 
3

--------------------------------------------------------------------------------

 

 
(a)
Except as specifically set forth above, the Depositary Agreement and each other
Loan Document shall remain in full force and effect and is hereby ratified and
confirmed.



 
(b)
Except to the extent expressly set forth herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of Agents or any Lender under the Loan Documents, or any other
document, instrument or agreement executed and/or delivered in connection
therewith.



 
(c)
Any reference in any Loan Document to the Depositary Agreement shall be a
reference to the Depositary Agreement as modified by this Amendment, and any
reference in any Loan Document to any other Loan Document shall be a reference
to such referenced Loan Document as modified by this Amendment.



 
(d)
This Amendment is a Loan Document.  The provisions of Section 6.3(b) and (c) of
the Depositary Agreement shall apply with like effect to this Amendment and are
incorporated herein by reference.



6.
Further Assurances.  Holdings hereby agrees to authorize, execute and deliver
all additional instruments, certificates, financing statements, agreements or
documents, and take all such actions as the Depositary Agent, the Collateral
Agent or the Required Lenders may reasonably request for the purposes of
implementing or effectuating the provisions of this Amendment.



7.
Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK EXCLUDING CHOICE OF LAW PRINCIPLES OF SUCH LAWS (OTHER THAN
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).



8.
Headings.  Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute part of this Amendment
for any other purposes.



9.
Counterparts.  This Amendment may be executed by all parties hereto in any
number of separate counterparts each of which may be delivered in original,
facsimile or other electronic (e.g., “.pdf”) form, and all of such counterparts
taken together constitute one instrument.



10.
Severability.  In case any one or more of the provisions contained in this
Amendment shall for any reason be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality, or unenforceability shall not
affect any other provision hereof, and this Amendment shall be construed as if
such invalid, illegal, or unenforceable provision had never been contained
herein.



11.
WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AMENDMENT OR ANY OTHER LOAN DOCUMENTS AND FOR ANY COUNTERCLAIM THEREIN.


 
4

--------------------------------------------------------------------------------

 

12.
Final Agreement of the Parties.  THIS AMENDMENT, THE DEPOSITARY AGREEMENT AND
THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.



[Remainder of this page intentionally left blank]

 
5

--------------------------------------------------------------------------------

 
 

 
CHENIERE LNG HOLDINGS, LLC
 
 
By:
/s/ Graham A. McArthur  
Name: Graham A. McArthur
 
Title:   Treasurer

 
 
Signature Page to First Amendment to Depositary Agreement
 
 
6

--------------------------------------------------------------------------------

 
 

 
THE BANK OF NEW YORK MELLON, not
individually but solely in its capacity as Depositary
Agent and Collateral Agent
 
 
By:
/s/ Melinda Valentine   
Name:  Melinda Valentine
 
Title:    Vice President

 
 
Signature Page to First Amendment to Depositary Agreement
 
 
7

--------------------------------------------------------------------------------

 
 
The undersigned, as Lenders under the Credit Agreement, hereby consent and agree
to the foregoing Amendment.
 
 

 
GSO SPECIAL SITUATIONS FUND LP, as a Lender
     
By: GSO Capital Partners LP, its Investment Manager
     
By:
/s/ George Fan   
Name:  George Fan
 
Title:    Chief Legal Officer

 
 

 
GSO COF FACILITY LLC, as a Lender
     
By: GSO Capital Partners LP, as Investment Manager
       
By:
/s/ George Fan   
Name:  George Fan
 
Title:    Chief Legal Officer

 
 

 
GSO SPECIAL SITUATIONS OVERSEAS MASTER FUND LTD, as a Lender
     
By: GSO Capital Partners LP, its Investment Manager
     
By:
/s/ George Fan   
Name:  George Fan
 
Title:    Chief Legal Officer

 
 
Signature Page to First Amendment to Depositary Agreement
 
 
8

--------------------------------------------------------------------------------

 
 

 
GSO CREDIT OPPORTUNITIES FUND (HELIOS), L.P.
     
By: GSO Capital Partners LP, its Investment Manager
     
By:
/s/ George Fan   
Name:     George Fan 
 
Title:       Chief Legal Officer

 
 

 
BLACKSTONE DISTRESSED SECURITIES FUND L.P.,
     
By: Blackstone Distressed Securities Associates L.P., its general partner
 
By:  Blackstone DD Associates L.L.C., its general partner
     
By:
/s/ George Fan   
Name:    George Fan
 
Title:     Authorized Signatory


 
Signature Page to First Amendment to Depositary Agreement
 
 
9

--------------------------------------------------------------------------------

 
 

 
SCORPION CAPITAL PARTNERS, LP,
     
By:  Scorpion GP, LLC
     
By:
/s/ Kevin R. McCarthy    Name:   Kevin R. McCarthy  
Title:     Manager

 

Signature Page to First Amendment to Depositary Agreement
 
 
10

--------------------------------------------------------------------------------

 
 

 
INVESTMENT PARTNERS II (A), LLC
      By: BAA Co-Investment Fund II (GenPar)   LLC, its managing member      
By: BlackRock Alternative Advisors GP   Holdings, LLC, its sole member       By:
BlackRock Financial Management,   Inc., its managing member          
By:
/s/  Robert S. Ellsworth, Jr.   Name:  Robert S. Ellsworth, Jr.  
Title:    Managing Director

 

     
By:
/s/ Marie M. Bender    Name:  Marie M. Bender  
Title:    Managing Director

 
 
Signature Page to First Amendment to Depositary Agreement
 
 
11

--------------------------------------------------------------------------------

 